Title: From George Washington to Nathaniel Stevens, 21 April 1781
From: Washington, George
To: Stevens, Nathaniel


                        
                            Sir
                            Head Quarters New Windsor April 21 1781
                        
                        I should be glad to be informed by you, what quantity of Provisions, has within a few days arrived from the
                            Eastward, & particularly of salted Meat from Connecticut, & what your immediate prospects are.
                        I have written to the President of New Hampshire, urging that State to an immediate & regular
                            compliance with the requisitions of Congress especially in the Article of Beef Cattle—I have also written to Mr Phelps the
                            Agent of Massachusetts on the same subject, directing that the number of Cattle be constantly furnished, which is pointed
                            out by the Commissary at the Army. It now remains with Your Department, to make such Arrangements with the Agents,
                            Contractors, Or Purchasers of the several Eastern States as will insure a regular supply to the Army—for I would not have
                            the salted Provisions which are now forwarding from the Eastward, consumed at present, if it can possibly be avoided. I
                            mean by this to have the Weekly supplies of Cattle still drawn from the Country, as far as practicable, & these
                            Provisions kept, as a reserve, to prevent those calamities & distresses, which will otherwise so frequently happen,
                            from unforeseen & unavoidable Accidents. I am Sir.

                    